DECISION
{¶ 1} Relator, Gregory T. Howard, initiated this original action by filing a complaint for a writ of mandamus on April 19, 2005. On May 9, 2005, pursuant to R.C. 2323.52, Howard was declared a "vexatious litigator" by the Franklin County Common Pleas Court. A review of the record before this court, all pending motions, and all of Howard's applications for leave to proceed, fail to reveal that there are reasonable grounds to allow this original action to proceed. See R.C. 2323.52(F)(2) ("[t]he court of appeals shall not grant a person found to be a vexatious litigator leave for the institution or continuance of, or the making of an application in, legal proceedings in the court of appeals unless the court of appeals is satisfied that the proceedings or application are not an abuse of process of the court and that there are reasonable grounds for the proceedings or application").
 {¶ 2} Accordingly, all pending motions and applications for leave to proceed are denied. Relator's complaint for a writ of mandamus is also denied and this action is dismissed.
Action dismissed.
Grady, P.J., Brogan, and Wolff, JJ., concur.
Grady, P.J., of the Second Appellate District sitting by assignment in the Tenth Appellate District.
Brogan, J., of the Second Appellate District sitting by assignment in the Tenth Appellate District.
Wolff, J., of the Second Appellate District sitting by assignment in the Tenth Appellate District.